Citation Nr: 1628003	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-28 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar radiculopathy.

2.  Entitlement to service connection for spine cancer (claimed as malignancy involving T10 through T12).

3.  Entitlement to service connection for peripheral blood - mild leukocytosis (claimed as bacterial infection).

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to an earlier effective date for the grant of service connection for diabetes mellitus with erectile dysfunction, to include on the basis of clear and unmistakable error (CUE).

6.  Entitlement to an earlier effective date for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include on the basis of CUE.

7.  Entitlement to an earlier effective date for the grant of service connection for hypertension, to include on the basis of CUE.

8.  Entitlement to an earlier effective date for the 100 percent evaluation for posttraumatic stress disorder (PTSD).

9.  Entitlement to an increased evaluation for nephropathy with hypertension, rated 30 percent disabling from April 28, 2009, 60 percent disabling from December 5, 2013, and 80 percent disabling from January 3, 2014.

10.  Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease / coronary artery disease (CAD), effective April 27, 2007, and in excess of 30 percent effective April 28, 2009, to include entitlement to an earlier effective date for the grant of service connection.

11.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction.

12.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the bilateral upper and lower extremities.

13.  Entitlement to an evaluation in excess of 10 percent for hypertension for the period prior to April 28, 2009.

14.  Entitlement to a compensable initial evaluation for peripheral arterial disease of the bilateral lower extremities, to include an earlier effective date for the grant of service connection.

15.  Entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  The Veteran had service in the Republic of Vietnam, and was awarded the Vietnam Service Medal with Bronze Star.

This case comes before the Board of Veterans' Appeals (the Board) from November 2009 and October 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

Although the December 2015 Supplemental Statement of the Case (SSOC) characterized the Veteran's PTSD claim as including a claim of entitlement to an earlier effective date for the grant of service connection for the same.  However, at no time did the Veteran assert a claim of entitlement to an earlier effective date for the grant of service connection for that condition.  Thus the Board recharacterized the issue as shown on the title page.

The Veteran appeared to raise a CUE motion(s) with respect to the November 2009 and October 2012 rating decisions.  See December 2009 Notice of Disagreement and November 2012 Notice of Disagreement, and July 2013 VA Form 21-4138.  However, as those decisions are before the Board on appeal, they are not final; thus the Veteran's assertions of CUE in those rating decisions are premature.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Preliminarily, there is some indication that pertinent VA medical records may be absent from the claims file.  Page two of the September 2012 Statement of the Case (SOC) indicates that the evidence considered included treatment reports from the San Antonio VA Medical Center for the period from July 1989 to September 2012.  Although CAPRI printouts for the periods of January 1997 to June 1998, January 2002 to September 2002, August 2002 to May 2007, September 2010 to November 2011, and December 2013 to February 2015 are of record, there are gaps that suggest VA medical records may be outstanding.  See also Veteran's October 15, 2012 statement, pg. 17, in which the Veteran stated the RO did not obtain records dated after the Veteran's December 1974 claim for hepatitis or December 1981 Agent Orange examination.  Additionally, page two of the December 2015 SSOC shows that VA medical records from the North Central Federal Clinic and Audie Murphy VA Medical Center dated through December 2015 were reviewed; however, the latest documented VA treatment records associated with the claims file are dated in February 2015.  Thus, on remand, the AOJ should obtain any outstanding VA medical records that are not currently associated with the claims file, to include records from 1974 to present.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

As for the Veteran's increased rating claims for diabetes mellitus and related complications, ischemic heart disease, and hypertension, the evidence suggests the Veteran's service-connected conditions have worsened since his last examinations in 2009 and 2012.  At the time of his 2009 diabetes mellitus examination, the Veteran's eyes were clinically normal; however, a February 2015 VA medical record shows the Veteran had mild diabetic retinopathy.  Additionally, the Veteran's January 2012 VA ischemic heart disease examination indicated he had no congestive heart failure; however VA medical records from August 2014 noted the Veteran was hospitalized for an acute decompensated heart failure.  Further, VA treatment records show the Veteran's nephropathy with hypertension has increased in severity since his last examination in 2009, with blood urea nitrogen (BUN) and creatinine readings that warrant 60 percent and 80 percent disability ratings.  Therefore on remand the Veteran should be afforded contemporaneous VA examinations for his diabetes and related complications, ischemic heart disease, and nephropathy with hypertension.

With respect to his claim for lumbar radiculopathy, the Veteran asserted that his radiculopathy of the lower extremity was secondary to his service-connected peripheral neuropathy of the bilateral upper and lower extremities.  The medical evidence of record does not show that the Veteran has a current diagnosis of lumbar radiculopathy of the lower extremity.  As the Board is remanding the Veteran's appeals to obtain outstanding VA medical records, the Veteran should be afforded a VA examination to determine the cause of his radiculopathy if medical records obtained on remand indicate a current diagnosis of that condition.

The claims of entitlement to an earlier effective date for the grant of service connection for diabetes mellitus with erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, hypertension, and the grant of TDIU were initially raised by the Veteran to include on the basis of clear and unmistakable error (CUE) in the March 4, 2003 rating decision.  See January 2009 claim, December 2009 Notice of Disagreement, November 2012 Notice of Disagreement, and July 2013 VA Form 21-4138.  However, the RO did not address the Veteran's theory of entitlement based on CUE with regard to these claims.  

The Court of Appeals for Veterans Claims has held that there is no such thing as a freestanding claim for an earlier effective date; thus, the Veteran's claims for earlier effective dates can only succeed upon a finding of CUE in the earlier rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Given the deficiency in the November 2009 rating decision, the Veteran's claims of entitlement to an earlier effective date for the grant of service connection for diabetes mellitus with erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, hypertension, and the grant of TDIU must be remanded so this theory of entitlement may be considered.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for his claimed disabilities, to include those dated from December 1974 to present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his diabetes mellitus and related complications, to include erectile dysfunction, peripheral neuropathy, and diabetic retinopathy.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.

3.  Next, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his ischemic heart disease.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The VA examiner should identify all present symptoms and manifestations attributable to service-connected ischemic heart disease.  The examiner should provide to the extent possible comprehensive information that addresses all components of the disability, to include an assessment of workload in terms of METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness or syncope; or an assessment as to ejection fraction due to left ventricular dysfunction.

If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or difficulty walking) that results in dyspnea, fatigue, angina, dizziness or syncope.

4.  Thereafter, afford the Veteran an appropriate VA examination in order to assess the current severity of his nephropathy with hypertension.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file should be reviewed by the VA examiner in connection with the examination.  The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  

The examination report should address whether the Veteran's renal dysfunction (nephropathy with hypertension) requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) of more than 80 mg%; or, creatinine levels of more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  If warranted based on the evidence obtained on remand, schedule the Veteran for a VA examination by an appropriate examiner to identify the nature and cause of the Veteran's lumbar radiculopathy.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

Upon review of the record, the examiner should address the following:

a.  Does the Veteran have a current diagnosis of lumbar radiculopathy, or has he had a diagnosis of lumbar radiculopathy since approximately January 2009?

b.  If so, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar radiculopathy is related to active service.

c.  If a diagnosis exists, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar radiculopathy is caused by his service-connected peripheral neuropathy of the bilateral upper and lower extremities.

d.  If a diagnosis exists, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar radiculopathy is aggravated by his service-connected peripheral neuropathy of the bilateral upper and lower extremities.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claims remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



